Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the hook".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson et al. (US 20160001879) in view of Li CN206332289

Re’ [Claim 1]
Johannesson discloses an unmanned aerial vehicle comprising: a housing 104; it is inherent in the operation of UAVs and quadcopters as disclosed a wireless communication module would be connected to the vehicle and wireless or wired communication would be controlled with an external controller; a plurality of propulsion systems 120 connected to the housing; and a circuit configured to control the propulsion systems (inherent in the operation of all drones of the like), at least one of the plurality of propulsion systems including a motor 110 controlled by the navigation circuit and a propeller assembly 270 rotatably connected to the motor, wherein the propeller assembly includes: a hub structure 130 configured to be rotated by the motor, the hub structure including a surface facing away from the motor; a first connection member (end of 130 closest to the propellers), protruding from the surface in a first direction perpendicular to the surface, the first connection member including a first post 170 and a second post 170 extending parallel to the first post and spaced apart from the first post (bet seen in Fig. 6C), a first blade 270A detachably coupled to the first connection member, the first blade including an opening 305 to which the first post and the second post are coupled; and a cap 360 detachably coupled to an upper portion of the first connection member.
Johannesson does not teach the first post and the second post being elastically movable in a second direction perpendicular to the first direction in the state of being fixed to the surface.
Li teaches a first post shown in Fig. 2 in the center of element 3 and the second post being elastically movable (due to the slots in the post) in a second direction perpendicular to the first direction in the state of being fixed to the surface. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the posts of Li in the invention of Johannesson in order to add an additional element of the apparatus to secure the blades through friction of the post. 
Re’  [Claim 2]
Johannesson discloses The unmanned aerial vehicle of claim 1, wherein the first blade 270A has an elongated shape having an axis extending in a third direction perpendicular to the first direction when viewed from above the surface (Fig. 1).


Re’  [Claim 3] 
The combination of Johannesson and Li teach The unmanned aerial vehicle of claim 2, wherein the third direction is perpendicular to the second direction (as is understood from the figures of Li and Johannesson).
Re’  [Claim 4] 
Johannesson discloses The unmanned aerial vehicle of claim 3, wherein the first blade is rotatable relative to the first connection member between a mounting position and a dismounting position (clearly shown in Fig. 1 and Fig. 4), wherein the third direction is perpendicular to the second direction at the mounting position, and wherein the third direction is a same as the second direction at the dismounting position (as is best understood from the figures and combination of Li and Johannesson). 
Re’  [Claim 5] 
Johannesson discloses The unmanned aerial vehicle of claim 1, wherein the propeller assembly further includes: a second connection member 170 protruding from the surface in the first direction and spaced apart from the first connection member; and a second blade 270B detachably coupled with the second connection member. 
Re’  [Claim 6] 
Johannesson and Li do not specifically teach The unmanned aerial vehicle of claim 5, wherein the propeller assembly further includes: a third connection member protruding from the surface in the first direction and spaced apart from the first connection member and the second connection member; and a third blade detachably coupled with the third connection member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any desired number of propellers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this case it would have been obvious in order to allow for more thrust.
	
Re’  [Claim 7] 
Li further teaches The unmanned aerial vehicle of claim 3, wherein a slit is formed between the first post and the second post of the first connection member, wherein the slit provides a space in which the first post and the second post are movable in the second direction, and wherein the slit is formed in the third direction parallel to the axial direction of the first blade.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the posts of Li in the invention of Johannesson in order to add an additional element of the apparatus to secure the blades through friction of the post. 

Re’  [Claim 8] 
Li further teaches the slit connection members but does not teach The unmanned aerial vehicle of claim 7, wherein the upper end of each of the first post and the second post include a hook protruding outwards with respect to the slit, and wherein the hook is fitted into a fastening hole formed in the cap, and is formed to be oriented in the second direction perpendicular to the third direction.  The Examiner takes official notice that it is old and well known to one of ordinary skill in the art at the time of the invention to use clips at the end of posts of similar design to snap and secure the post into apertures for the purposes of securing the post to the mating apparatus.
Re’  [Claim 9]
Johannesson discloses The unmanned aerial vehicle of claim 3, wherein the opening of the first blade includes at least one protrusion that protrudes inwards in a longitudinal direction of the first blade, and the protrusion has a round shape (See chamfered lip at 305 in Fig. 5).
Re’  [Claim 10]
Johannesson discloses A propeller assembly 120, 270 included in an unmanned aerial vehicle 102, the propeller assembly comprising: a hub 130 structure disposed to surround at least a portion of a motor 110 and configured to rotate depending on operation of the motor; a handle structure (connecting elements see Fig. 3) disposed on one surface of the hub structure and including at least one connection member 170 protruding in a first direction perpendicular to the one surface; at least one blade 270A including a rotation hole 305 detachably coupled to the at least one connection member, the blade being configured to rotate in response to rotation of the handle structure; an elastic member 260 disposed inside the hub structure and configured to provide an elastic force inside the handle structure; and a cap 225 detachably coupled to an upper end of the at least one connection member.
Re’  [Claim 11]
Johannesson discloses The propeller assembly of claim 10, wherein the handle structure includes: an opening 155, 340 disposed in a central region through which a shaft 220 of the cap passes; and a plurality of connection members disposed in a straight line on opposite sides with respect to the opening, wherein a diameter of an upper end of each of the connection members is larger than a diameter of another portion of each of the connection members (See fig. 6C, 6B, 7).
Re’  [Claim 12]
Johannesson discloses The propeller assembly of claim 10, wherein the at least one connection member includes a first post 170 and a second post extending parallel to the first post and spaced apart from the first post, 
Johannesson does not teach the first post and the second post being elastically movable in a second direction perpendicular to the first direction in the state of being fixed to the surface.
Li teaches a first post shown in Fig. 2 in the center of element 3 and the second post being elastically movable (due to the slots in the post) in a second direction perpendicular to the first direction in the state of being fixed to the surface. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the posts of Li in the invention of Johannesson in order to add an additional element of the apparatus to secure the blades through friction of the post. 

Re’  [Claim 13]
Johannesson discloses The propeller assembly of claim 10, wherein, in the cap, the shaft disposed in the central region of the cap is arranged on a same line as a rotation shaft of the motor (clearly understood from the figures), Johannesson does not teach the hook as claimed in claim 13. As stated above in claim 8: The Examiner takes official notice that it is old and well known to one of ordinary skill in the art at the time of the invention to use clips at the end of posts of similar design to snap and secure the post into apertures for the purposes of securing the post to the mating apparatus.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson et al. (US 20160001879) in view of Li CN206332289 and further in view of Wang et al. US 20140356174
Re’  [Claim 14-15]
The combination of Johannesson and Li does not teach The propeller assembly of claim 10, wherein each of the connection members includes: a first portion extending from the one surface of the handle structure in the first direction; a second portion extending from the first portion and forming a diameter different from a diameter of the first portion; and a third portion extending from the second portion and including at least one groove, wherein central axes of the first portion, the second portion, and the third portion are arranged on a same line, the rotation hole of the blade includes a plurality of protrusions protruding perpendicular to a longitudinal direction of the first blade, a plurality of grooves are formed in the third portion of the connection member to be disposed in a straight line with respect to the central axis of the connection member, and the grooves guide fitting of the protrusions. Or that of claim 15: wherein each of the connection members includes: a first portion extending from the one surface of the handle structure in the first direction; a second portion extending from the first portion and including one or more guide grooves, wherein the second portion includes: a first guide groove extending from an upper end, and formed in a fourth direction opposite the first direction; a second guide groove formed along an outer surface of the first connection member in a direction perpendicular to a direction in which the first guide groove is oriented; and a third guide groove extending from the second guide groove and formed in the fourth direction, wherein the rotation hole of the blade includes at least one protrusion protruding perpendicular to a longitudinal direction of the first blade, and the protrusion is inserted along the first guide groove of the connection member and is guided along the first guide groove, the second guide groove, and the third guide groove so as to be fastened.
Wang teaches a rotor to be affixed to a drive shaft of a motor having grooves, protrusions and guides having multiple diameter sizes to fix to the connecting member (See figures 7-12). It would have been obvious to one of ordinary skill in the art to use the locking and connection deign of Wang in the invention of Johannesson in order to allow for quick and easy foolproof connection of the rotors to the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642